Name: Nineteenth Commission Directive 77/512/EEC of 26 July 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1977-08-13

 Avis juridique important|31977L0512Nineteenth Commission Directive 77/512/EEC of 26 July 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 207 , 13/08/1977 P. 0053 - 0054 Greek special edition: Chapter 03 Volume 19 P. 0062 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 180 , 20 . 7 . 1977 , P . 27 . NINETEENTH COMMISSION DIRECTIVE OF 26 JULY 1977 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 77/512/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY EIGHTEENTH COMMISSION DIRECTIVE 77/471/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THAT DIRECTIVE PROVIDES FOR THE CONTENTS OF THE ANNEXES TO BE REGULARLY REVISED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS CERTAIN EMULSIFIERS OF THE POLYETHYLENEGLYCOL ESTERS GROUP AND THE EMULSIFIER POLYGLYCEROL-ALKYLETHER , HITHERTO INCLUDED IN ANNEX II , HAVE BEEN WIDELY TESTED IN SEVERAL MEMBER STATES ; WHEREAS THESE SHOULD THEREFORE BE AUTHORIZED , SUBJECT TO CERTAIN CONDITIONS , AT COMMUNITY LEVEL ; WHEREAS THE USE OF THE ANTIBIOTIC MONENSIN SODIUM FOR CATTLE FOR FATTENING HAS BEEN SUCCESSFULLY TESTED IN CERTAIN MEMBER STATES ; WHEREAS THIS SHOULD BE AUTHORIZED , SUBJECT TO CERTAIN CONDITIONS , AT LEAST AT NATIONAL LEVEL UNTIL IT IS PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS SET OUT IN THE FOLLOWING ARTICLES . ARTICLE 2 ANNEX I IS AMENDED AS FOLLOWS : IN PART E ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' , ADD : // // // // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 487 // POLYETHYLENEGLYCOL ESTER OF FATTY ACIDS FROM SOYA OIL // CALVES // // // 6 000 // E 488 // POLYOXYETHYLATED GLYCERIDE OF TALLOW FATTY ACIDS // CALVES // // // 5 000 // MILK FEEDS ONLY // E 489 // POLYGLYCEROL-ALKYLETHER ( M.W . 650-750 ) // CALVES // // // 5 000 // **** ARTICLE 3 ANNEX II IS AMENDED AS FOLLOWS : IN PART A ' ANTIBIOTICS ' , ADD : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // PERIOD OF AUTHORIZATION // // 23 // MONENSIN SODIUM // // CATTLE FOR FATTENING // // 10 // 40 // MAXIMUM DOSE IN THE DAILY RATION : // 31 DECEMBER 1979 // // // // // // // // - CATTLE FROM THE COMMENCEMENT OF RUMINATION UP TO 250 KG : 125 MG // // // // // // // // - CATTLE OF MORE THAN 250 KG AND UP TO 450 KG : 250 MG // // // // // // // // - CATTLE OF MORE THAN 450 KG : 360 MG // // // // // // // // IN ADDITION TO THE LABELLING PROVISIONS REFERRED TO IN ARTICLE 10 , GIVE THE FOLLOWING INSTRUCTION ' KEEP OUT OF REACH OF EQUINE SPECIES ' // // ARTICLE 4 MEMBER STATES SHALL BRING INTO FORCE ON 31 DECEMBER 1977 THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL IMMEDIATELY INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 JULY 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT